Citation Nr: 0102006	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-18 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
left total knee replacement.

2.  Entitlement to service connection for disability of the 
right knee, to include as secondary to service-connected left 
total knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to April 
1944.  His increased rating appeal comes before the Board of 
Veterans' Appeals (Board) from a July 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  The service connection appeal comes 
from a January 2000 decision.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's increased rating appeal.

2.  The veteran's left knee manifests chronic residuals 
consisting of severe painful motion, weakness, a scar with 
adhesion, and a limp.


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent, and no more, 
for left total knee replacement have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5055 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming entitlement to an evaluation in 
excess of 30 percent for left total knee replacement.  In 
light of recent VA examinations, the Board is satisfied that 
all assistance to the veteran has been given pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned evaluations are based, as far as practicable, on the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and, 
(f) pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

The veteran established service connection for internal 
derangement, left knee joint, in July 1944.  A 30 percent 
evaluation is currently assigned for left total knee 
replacement under Code 5055.  The veteran's representative 
argued at the November 1999 personal hearing that the 30 
percent evaluation was protected, and the veteran should be 
awarded an additional evaluation under a separate Code for 
the left knee.  See 38 C.F.R. § 4.14.  As discussed by the 
RO, however, this would constitute pyramiding and is not 
permitted.  Nevertheless, the Board will award a higher 
evaluation based on Code 5055, which reflects that for 
intermediate degrees of residual weakness, pain or limitation 
of motion rate by analogy to Codes 5256, 5261, or 5262.  The 
minimum rating is 30 percent.  A 60 percent evaluation is 
warranted with chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  38 C.F.R. 
§ 4.71a, Code 5055.

Under Code 5261, a 30 percent evaluation is warranted for 
limitation of extension of leg to 20 degrees.  A 40 percent 
evaluation is warranted for limitation of extension of leg to 
30 degrees, and a 50 percent evaluation is warranted for 
limitation of extension of leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Code 5261.  Under Code 5262, malunion of tibia and 
fibula with marked knee or ankle disability warrants a 30 
percent evaluation.  A 40 percent evaluation is warranted for 
nonunion of tibia and fibula, with loose motion, requiring 
brace.  38 C.F.R. § 4.71a, Code 5262.  The Board will not 
discuss Code 5257 because the veteran is no longer evaluated 
under this Code and the 30 percent evaluation is the 
schedular maximum that he may be assigned for that Code in 
any event.  See 38 C.F.R. § 4.71a, Code 5257.

Private medical treatment records show that he had pain and 
swelling in the left knee in March 1995.  He indicated that 
although there was no injury, he had acute pain while he was 
climbing some stairs.  The veteran reported that it felt like 
"something popped" in the knee.  He reported that he had a 
total knee replacement eight years prior to the treatment 
record.  Physical examination showed swelling in the left 
knee.  There were no loose pieces palpable.  X-rays of the 
knee showed a little narrowing at the patellofemoral space, 
and there was no loosening of the components of the knee.  

At a VA examination in June 1999, the veteran reported that 
he had intermittent pain in the left knee which occurred two 
to three days per week.  He described the pain as being from 
sharp to mild, and it apparently lasted two hours per 
episode.  It was precipitated by walking for one block and by 
cloudy weather days.  The veteran said there was weakness, 
stiffness, swelling, fatigability, and sometimes heat in the 
knee.  On the other hand, there was no redness, giving away, 
or locking.  The veteran took medication for the knee, and 
alleviating factors were to put no weight on it and elevate 
the knee.  Physical examination affirmatively showed that the 
veteran walked with a limp.  The knee had flexion to 70 
degrees, and the examiner stated that "extension was equal 
to 15 degrees flexion."  The veteran did not have pain on 
range of motion.  There was mild medial and lateral laxity, 
but negative McMurray and drawer tests.  The veteran did not 
have effusion, tenderness, redness, heat, abnormal movement, 
or guarding of movement of the left knee.  The examiner 
diagnosed status post total left knee replacement with 
limited range of motion.

The veteran testified in November 1999 that before his knee 
surgery, he wore a brace, and that he used to need a cane, 
crutch, or walker to ambulate.  He no longer needed those 
devices except during rainy weather.  He could not squat or 
kneel, and he described his pain in the knee as varying 
between a five out of 10 under normal circumstances and a ten 
out of ten on rainy days.

Another VA examination was performed in March 2000.  Physical 
examination showed that there was a limp of the left leg, and 
the left knee did not extend fully when the veteran walked.  
There were no further findings offered regarding the left 
knee, and the examiner diagnosed status post left knee 
replacement with scar and adhesion.

After reviewing the applicable evidence, the Board has 
decided to apply 38 C.F.R. § 4.7.  In this particular case, 
there is a question as to which of the two evaluations should 
be applied; as such, the higher evaluation will be assigned 
because the disability picture more nearly approximates the 
criteria for the 60 percent rating.  The record shows that 
the veteran has acute pain when he is climbing stairs.  He 
has also reported that there is significant pain when the 
weather is cloudy or rainy.  Under these circumstances, 
apparently there is severe painful motion and weakness.  The 
examination report from June 1999 reflects that there is only 
intermittent pain, which would justify the lower evaluation.  
On the other hand, that same report shows that sometimes the 
veteran has sharp pain in the left knee.  There were 
affirmative findings for weakness, stiffness, swelling, 
fatigability, and heat, but there were negative findings for 
redness, giving away, and locking.  The examiners in both 
June 1999 and March 2000 said that there was a loss of 
motion.  Obviously, the veteran has chronic residuals of his 
knee replacement.  In light of the examination reports and 
the veteran's testimony in November 1999, the Board concludes 
that at least some of the time the veteran has severe pain, 
notably when he climbs stairs and during cloudy weather.  
Thus, the Board believes that his left knee disability 
picture more nearly approximates the 60 percent evaluation 
under Code 5055.  As such, the higher of the two evaluations 
will be applied, and the appeal is granted.  As a final 
matter, the Board notes that a higher evaluation is not 
possible under the applicable Codes.



ORDER

Subject to the rules and regulations governing the payment of 
monetary benefits, entitlement to an evaluation of 60 
percent, and no more, for left total knee replacement is 
granted.


REMAND

The veteran has also appealed the denial of his claim of 
entitlement to service connection for disability of the right 
knee, to include as secondary to service-connected left total 
knee replacement.  The only medical evidence associated with 
the claims file in this regard is a note from Wayne W. 
Kotcamp, M.D., in November 1999 stating that due to left knee 
surgery and bracing, more stress is placed on the right knee.  
This note is insufficient grounds on which to base a finding 
of service connection for a right knee disorder, especially 
since there is no diagnosis of a right knee disability.  
However, the note does raise the question of etiology for a 
possible disorder, and the Board finds that a medical opinion 
is required to decide this claim.  In this regard, the Board 
notes that the examiner in March 2000 did not offer any 
opinion as to this matter.

Further, the President signed the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 (2000) (the "Act"), on 
November 9, 2000.  The Act substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence.  
After receiving an application for benefits, VA is required 
to notify the claimant and the claimant's representative of 
any information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.  If VA is unable to obtain 
information, it must notify the claimant of which records 
have not been secured, explain the efforts made to obtain 
those records and describe any further action which VA will 
take.  If the records sought are Federal department or agency 
records, VA must continue its efforts unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain them would be futile.

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO, after obtaining any necessary 
waivers, should associate any relevant 
medical information with the claims file.

2.  The veteran should be scheduled for 
an orthopedic examination to determine 
whether he has a right knee disability.  
The examiner should perform all necessary 
tests and studies.  If the examiner 
determines that there is a right knee 
disability, he or she should also offer 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that the veteran's service-
connected left knee replacement is 
causing or aggravating a right knee 
disability.

3.  The RO should then reajudicate the 
veteran's claim of entitlement to service 
connection for disability of the right 
knee, to include as secondary to service-
connected left total knee replacement.  
If the decision remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case and afforded adequate time to 
respond prior to the case being returned 
to the Board.

The veteran need take no further action until he is so 
informed, but he may furnish additional evidence and/or 
argument on the remanded matters while the case is in remand 
status to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



